Citation Nr: 0408808	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  94-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  The Board remanded the issue on appeal to the RO 
for development and due process reasons in February 2001 and 
June 2003, and it is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate his claim and notified him of what 
evidence he should provide and what evidence VA would obtain; 
and the veteran has not indicated that he knows of or has 
additional evidence pertinent to his claim.  

2.  There is no competent medical evidence that the veteran's 
diabetes mellitus with peripheral neuropathy is causally 
related to any incident of service, had its onset in service 
or was present within a year after the veteran's retirement 
from service.  


CONCLUSION OF LAW

Diabetes mellitus with peripheral neuropathy was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The veteran's disagreement with the RO's January 2000 denial 
of service connection for diabetes mellitus with peripheral 
neuropathy led to this appeal.  In November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  In a recent 
opinion, the United States Court of Appeals for Veterans 
Claims (Court) held expressly that the revised notice 
provisions enacted by section 3 of the VCAA and found at 
38 U.S.C.A. § 5103(a) (West 2002) apply to cases pending 
before VA at the time of the VCAA's enactment.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the matter of service connection for diabetes 
with peripheral neuropathy arose in the context of an appeal 
concerning the disability ratings for service-connected 
cervical spine and lumbar spine disabilities.  The RO 
initially denied the claim in a January 2000 rating decision.  
In a July 2001 letter to the veteran, the RO told the veteran 
about the VCAA and explained that to establish entitlement 
for service-connected compensation benefits that the evidence 
must show:  an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and a relationship between his 
current disability and an injury, disease or event in 
service.  The RO described the kind of evidence that could be 
used to establish each of the foregoing elements.  The RO 
notified the veteran that he should identify evidence 
supporting his claim and notified him that VA would attempt 
to obtain records he identified but that it was still his 
responsibility to make sure VA received the records.  In a 
decision dated in August 2002, a Decision Review Officer at 
the RO reviewed the claim of entitlement to service 
connection for diabetes mellitus with peripheral neuropathy 
on a de novo basis under the VCAA and denied the claim on the 
merits.  The RO provided the veteran with a copy of the 
rating decision and a supplemental statement of the case that 
included revised regulations pertaining to the VCAA and 
regulations pertaining to service connection claims.  
Thereafter, additional evidence was obtained, and the RO 
continued the prior denial.  The RO issued another 
supplemental statement of the case in September 2003.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), to include as supplemented in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In the July 
2001 letter and in a July 2003 letter, the RO asked the 
veteran to identify any additional information or evidence 
that he wanted VA to try to get, asked him to send VA the 
evidence as soon as possible and asked him to send VA the 
information describing additional evidence or the evidence 
itself.  This language adequately asked the veteran to 
provide any evidence in his possession that pertains to the 
claim, as directed in Pelegrini.  

The Board recognizes that the RO may not have fully complied 
with the notice requirements of the VCAA until after the 
initial unfavorable RO determination in the claim and 
acknowledges that the Court found this unacceptable in its 
recent Pelegrini decision.  As is evident by the chronology 
outlined above, the VCAA did not become law until after the 
RO initially denied the claim in January 2000.  Upon review 
of the record in its entirety, it is the judgment of the 
Board that during the course of the appeal VA has made every 
reasonable effort to develop the claim and subsequent to the 
enactment of the VCAA provided the veteran with notice that 
complies with the requirements of the VCAA.  In addition, the 
RO subsequently readjudicated the claim on a de novo basis.  
The Board therefore finds that the unavoidable failure to 
provide the veteran with the specific type of notice outlined 
in the VCAA prior to the initial unfavorable RO determination 
has not harmed the veteran.  For this reason, and in view of 
the Board's decision, there is no useful purpose that could 
be served by remanding the case to correct any procedural 
error.  See 38 U.S.C.A. § 7261(b) (West 2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO had previously obtained 
the veteran's service medical records and has obtained VA 
outpatient records and records from private health care 
providers identified by the veteran.  With the help of the 
veteran, post-retirement medical records were obtained from 
the medical facility at Dover Air Force Base.  In addition, 
VA has provided the veteran with multiple medical 
examinations and has obtained medical opinions pertinent to 
his claim.  In support of his claim, the veteran has 
submitted statements from his wife, who is a registered 
nurse.  Both the veteran and his representative have provided 
argument in support of his claim.  The veteran has stated 
that he does not want a hearing before the Board on this 
issue.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of his claim and that no 
further assistance is required.  

Laws and regulations

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including diabetes mellitus, if manifest to 
a degree of 10 percent or more within one year of separation 
from active service. 38 U.S.C.A. §§ 1112(a)(1), 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2003).  If a veteran was exposed 
to an herbicide agent during active service, certain diseases 
including Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes) shall be service connected 
on a presumptive basis.  38 U.S.C.A. § 1116(a)(3) (West 
2002); 38 C.F.R. § 3.307(a)(6)(ii), 3.309(e) (2003).  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that he was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  



Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

Factual Background

Service medical records show that the veteran was seen at a 
dispensary in July 1975 with complaints of a stiff neck.  He 
reported that he experienced pain when he turned his head to 
the right side.  He reported no other complaints.  The 
assessment was muscle spasm.  

In early April 1987, the veteran was seen by the flight 
medicine service at an Air Force hospital with complaints of 
leg and back pain.  He had pain in his low back that radiated 
to his right lower extremity with numbness in his toes.  He 
said the pain had started six weeks earlier after moving a 
700-pound sofa.  X-rays reportedly were questionable for a 
herniated disc.  At an orthopedic consultation the following 
day, straight leg raising was 30 degrees on the right and 70 
degrees on the left.  There was neither motor nor sensory 
deficit.  The assessment was low back pain, discogenic.  He 
was put on quarters for 72 hours.  When seen at the 
orthopedic clinic the following week, the veteran's symptoms 
were low back pain and right sciatica.  The assessment was 
low back pain, discogenic.  The veteran was then started on 
physical therapy.  

Physical therapy records show that in mid-April 1987 it was 
noted that the veteran was referred with low back pain 
secondary to either lifting a heavy object or falling out of 
a truck.  He gave no past medical history of low back pain.  
At that time, he complained of right-sided low back pain with 
right greater than left radiculopathy into the lower 
extremities.  In the record it was noted that the left lower 
extremity cleared up.  The veteran reported that the pain 
radiated laterally to the foot and he said, "my foot is like 
pins and needles."  He reported that the pain increased with 
sitting and that he experienced more pain in the mornings.  
On examination, there was decreased motion with stiffness.  
The right sacroiliac joint was tender to palpation as were 
the right lumbar paravertebral muscles, especially at L4-L5.  
Daily treatment was prescribed, and the following day the 
veteran reported subjective improvement after treatment.  The 
next day the veteran was hospitalized for lumbar myelography.  
The myelography study showed evidence of a significant disc 
at the L4-L5 level with involvement of the right L5 nerve 
root.  The final diagnosis was herniated lumbar disc.  
Physical therapy continued during and after hospitalization.  
When he was seen in the orthopedic clinic in late April 1987, 
the physician noted that the veteran continued to complain of 
right leg numbness and right buttock pain.  On examination, 
the physician noted that the right extensor hallucis longus 
muscle was weak.  The plan was conservative management with 
consideration of disc excision if not better.  

In May 1987, the veteran was admitted to an Air Force 
hospital with a chief complaint of right leg pain with 
numbness of the right foot.  The physician who prepared the 
narrative summary stated it had started insidiously with 
episodes of right thigh/buttock pain and right foot tingling 
and numbness and radiation of the pain down to the calf.  
Physical examination on admission showed painful restricted 
range of motion of the lumbosacral spine.  Straight leg 
raising on the right was 30 degrees with pain in the back of 
the thigh.  There was left straight leg raising to 
60 degrees.  The right extensor hallucis longus was weak 
compared to the left side.  The clinical impression was 
herniated lumbar disc at L4-L5 on the right.  While 
hospitalized the veteran underwent a diskectomy of L4-L5.  
The final diagnosis was herniated lumbar disc at L4-L5.  The 
veteran was discharged from the hospital in mid-May 1987.  

When he was seen in the orthopedic clinic in early June 1987, 
the veteran stated he had less pain.  On examination, there 
was no neurological deficit, and there was straight leg 
raising to 60 degrees, bilaterally.  The assessment was 
status post diskectomy.  At a follow-up visit in July 1987, 
the veteran stated he was asymptomatic.  On examination, 
straight leg raising was normal, bilaterally.  There was no 
musculoskeletal weakness, and there was no sensory deficit.  
There was good range of motion of the lumbosacral spine.  The 
plan was full activity with no restrictions.  

In a September 1987 aeromedical summary, the physician stated 
that the veteran's postoperative course subsequent to his 
lumbar laminectomy had been essentially unremarkable.  The 
physician stated the veteran had no musculoskeletal weakness, 
no sensory deficit and range of motion was unrestricted.  The 
physician noted that the veteran had been returned to full 
activity with no restrictions.  The assessment was status 
post lumbar laminectomy for herniated nucleus pulposus, L4-
L5.  The physician recommended return to flying status with 
waiver for history of herniated nucleus pulposus, L4-L5, 
corrected by surgery.  

In an aeromedical summary dated in December 1988, the 
physician who prepared the summary stated that since the 
veteran's May 1987 lumbar laminectomy and discectomy he had 
had no difficulties with low back pain or any radicular 
problems and examination had been normal.  He recommended 
continuation of a waiver for lumbar laminectomy and 
discectomy, which had been initially granted in October 1987.  
In aeromedical summaries dated in November 1989 and December 
1991, it was noted that since his May 1987 lumbar laminectomy 
and discectomy the veteran had had no recurrence of his low 
back pain, nor had he had any radicular problems.  Physical 
examinations in November 1989 and October 1991 were 
completely normal.  In December 1991, physical examination 
was essentially within normal limits with the exception of a 
well-healed longitudinal midline laminectomy scar over the 
lower lumbar vertebrae.  In both summaries, the physician 
strongly recommended the continuation of the waiver.  

A laboratory test done in November 1988 showed a blood 
glucose level of 75 mg/dL, with the normal range stated as 50 
- 110 mg/dL, and a laboratory test done in September 1992 
showed a blood glucose level of 106 mg/dL, with the normal 
range stated as 50 - 110 mg/dL.  

At a July 1992 neurology consultation for evaluation of 
headache complaints, the veteran complained of mild stiffness 
of the posterior neck.  On examination, there was slightly 
decreased active range of motion of the neck with minimal 
discomfort posteriorly.  There was no pain on palpation.  
There was no mention of pain or tingling in the arms, hands 
or fingers.  When seen in a medical clinic in August 1992, 
the veteran complained of "cracking" in his neck with 
extreme rotation or flexion with long-standing stiffness.  He 
reported no radicular symptoms.  The assessment after 
clinical examination was question of cervical arthritis.  
X-rays of the cervical spine on the same date showed moderate 
changes of osteoarthritis involving the majority of facet 
joints, and there was minimal retrolisthesis of C3 on C4, 
which the radiologist said was due to osteoarthritis. When 
the veteran returned to the medical clinic in September 1992, 
he complained of his "neck popping" and stiffness.  The 
assessment after examination and review of the prior X-rays 
was cervical spine osteoarthritis.  Medication was 
prescribed.  

A December 1992 entry in the chronological record of medical 
care states that the veteran's record was reviewed for 
retirement medical clearance, and no disqualifying defects 
were noted.  An entry in January 1993 shows that the veteran 
was seen for a follow-up on back pain and for refill of blood 
pressure medicine.  Flexeril and procardia were prescribed.  

At a VA general medical examination in March 1993, the 
veteran gave a history of a laminectomy in service for a 
herniated disc at L4-L5, accompanied by bilateral sciatic 
nerve pain, which he said was more marked on the left than 
the right.  At the time of the examination, the veteran said 
he had occasional numbness or paresthesia in his legs, 
particularly in bed at night.  He said he did not experience 
weakness or paralysis and had had no persistent numbness or 
signals of nerve degeneration.  He said the onset of the disc 
problems occurred when he fell out of a truck on his buttocks 
and sustained painful injuries to his low back and to the 
neck as well.  He said he continued to experience pain and 
stiffness in the low back and neck.  His current complaints 
included low back pain and stiffness in the neck.  He also 
noted occasional numbness in his hands and arms when in bed 
at night, but reported no weakness or residual neuritis 
problem in either arm.  Diagnoses after examination included 
degenerative disc, L5-S1 with mild radiculitis, status post 
herniated disc, L4-L5 laminectomy, healed and controlled or 
cured, and possible degenerative disc with degenerative 
changes of cervical spine, with mild radicular symptoms.  

At a VA hypertension examination in early May 1994, the 
physician incidentally noted that the veteran was concerned 
about numbness of his hands and said that his hands fell 
asleep.  The physician said that respiratory, digestive, 
genitourinary, musculoskeletal and nervous system examination 
was unremarkable.  In a statement received in May 1994, the 
veteran said that his "new symptom" was that his hands had 
been falling asleep for about the last three months.  He said 
this occurred almost every morning, as they were both asleep 
when he awakened.  He said that whenever he drove, the hand 
he used to steer the car fell asleep after about one-half 
hour and would regain feeling after lowering that arm for 
about five minutes.  The veteran said he felt these "pins 
and needles" could be attributed to his service-connected 
hypertrophic arthritis of the cervical spine.  

In a statement received in August 1994, the veteran repeated 
his statement about his hands falling asleep and also 
commented that he continued to have occasional back pain with 
a certain amount of always-present stiffness.  He said that 
some days and most nights he felt some numbness and "pins 
and needles" in his legs.  In a statement received in August 
1994, the veteran's wife, who is a registered nurse, said 
that she had both personal and professional knowledge of her 
husband's physical condition and symptoms.  She said she had 
reviewed the veteran's August 1994 statement and considered 
his statement and symptoms to be accurate.  

At a January 1997 hearing held in conjunction with increased 
rating claims for his service-connected cervical spine and 
low back disabilities, the veteran testified that he thought 
he had been told by an Air Force doctor that the problem in 
his cervical area could be contributing to his hands falling 
asleep.  He said the reason he had occasion to hear such a 
thing was that his wife was having similar problems and 
certain studies tied her hands falling asleep to a neck 
problem.  

At a VA neurology examination in July 1997, the veteran 
reported that he injured his back in approximately 1987 when 
he fell out of a truck landing on his back and had a disc 
herniation at L4-L5 discovered after complaints of pins and 
needles sensations down the left leg.  He said the 
laminectomy cleared most of the symptoms but he still had 
episodes of some recurrent pain.  He also reported neck pain 
and said he had episodes where his hands fell asleep, usually 
while he was holding onto a steering wheel or frequently when 
he woke up.  On examination, he had diminished deep tendon 
reflexes; plantar responses were flexion, bilaterally.  He 
had slight diminished vibratory sensation in the feet, but 
primary sensory modalities were otherwise normal.  The 
physician stated that the veteran had cervical and lumbar 
radiculopathy, status post fall, with post-traumatic 
headaches.  

At a VA orthopedic examination in October 1997, the veteran 
reported that he had intermittent low back pain depending on 
whether he moved or twisted.  He said that activity increased 
his symptoms.  He also stated that he had constant numbness 
in the right big toe, and he said that his right big toe had 
worsened over the past 12 months while the low back had been 
essentially unchanged.  He complained of pain and stiffness 
in his neck.  At a VA neurology examination in October 1997, 
the veteran complained of neck stiffness and reported that he 
woke up with his hands asleep and stated that he sometimes 
had a "twitch" in the right great toe, which was like a 
tingling sensation.  He said that in addition to his hands 
being numb with waking, they were also numb when he drove.  
He said that at the examination his left two fingers on the 
right hand felt numb to him, more than on his left hand.  On 
examination, there was diminished vibratory sensation from 
the knees down.  He had diminished deep tendon reflexes with 
a trace of the right knee jerk with reinforcement, otherwise 
deep tendon reflexes were not elicitable.  The physician said 
the veteran had evidence for thoracic outlet syndrome.  She 
also said the veteran had some limitation of truncal flexion 
consistent with lumbar radiculopathy.  He also had peripheral 
neuropathy on examination, normal muscle strength, bulk and 
tone, and X-rays consistent with cervical and lumbar 
spondylosis.  

The impression following a VA electromyography (EMG) and 
nerve conduction velocity study in January 1998 was mild 
compression neuropathy of the left median nerve at the wrist, 
mild right peroneal neuropathy, and possible thoracic outlet 
compression neuropathy or technical difficulty to evoke 
responses at the thoracic outlet.  There was no evidence of 
acute motor root compression.  

At a VA orthopedic examination in August 1999, the veteran 
said that prior to his L4-L5 laminectomy in 1987 he had 
radiating lower extremity pain and that it was completely 
eliminated by the operation.  He reported that he had had 
continuing neck and back pain, however.  He complained of 
symptoms of numbness in the plantar aspect of both feet and 
in all digits of both hands and said he had a generalized 
weakness of both lower extremities and upper extremities as 
well.  The veteran reported that a year and a half prior to 
the examination that he had learned he was diabetic and was 
currently taking numerous diabetic medications for treatment.  
In addition he said he took Flexeril, Celebrex and Aleve.  On 
examination, there was decreased sensation to touch and point 
over the distal one third of the fingers of both hands, 
dorsally, and on their palmar surface.  This was very 
slightly present on both thumbs.  There was also decreased 
sensation to touch and point over the distal one third of 
both feet, mainly on the plantar aspect, but also somewhat on 
the dorsal aspect.  This extended out through all the toes.  
Phalen's test produced an increased sensation of tingling in 
all digits of both hands.  The Tinel test showed a shock-like 
sensation tapping over the right median nerve.  This did not 
radiate distally, but did radiate a little proximally.  This 
sign was negative over the left wrist.  The Adson's maneuver 
was positive on the right and left, with obliteration of the 
radial pulse at approximately 90 degrees of abduction with 
some external rotation.  Holding this position for a while 
produced a sensation of increased tingling in both hands.  

After clinical examination and review of prior X-ray and CT 
studies, the impressions of the physician at the August 1999 
VA orthopedic examination were:  mild degenerative joint 
disease of the cervical spine; mild degenerative joint and 
disc disease of the lumbosacral spine; status post L4-L5 
laminectomy with resolution of leg pain; mild carpal tunnel 
syndrome of both hands; thoracic outlet syndrome, right and 
left; and peripheral neuropathy, possibly diabetic in origin, 
involving both hands and both feet.  The physician said that 
the carpal tunnel syndrome, thoracic outlet syndrome and 
peripheral neuropathy were not due to, nor were they related 
to, injuries of the neck or back.  The physician stated that 
he found no current neurologic problems resulting from neck 
and back injuries.  The physician stated that the veteran 
told him that his lower extremity pain was eliminated by his 
surgery and had not returned.  (In a statement dated in 
February 2000, the veteran disputed this, stating that it was 
untrue that his lower extremity pain was eliminated and had 
not returned.  He asserted that he had occasional and 
recurring lower extremity pain, dependent on his level of 
activity but sometimes present for no apparent reason.)

At a VA neurology examination in August 1999, the veteran 
said that his back problems were the same as they had been 
when he was examined in October 1997 but that his back had 
recently flared and he was given Celebrex, Flexeril and 
Aleve.  The veteran relate that the pins and needles 
sensation in his toes and the pads of his feet had worsened 
since he was last seen and his feet always fell asleep.  He 
said that he noticed the problem in his feet had not yet 
traveled above the ankles.  He said his neck had gotten 
tighter and that he always had a dull pain in his neck.  He 
related that the fingers of his hands fell asleep, 
particularly when he drove.  He stated that he had recently 
been placed on oral hypoglycemics for diabetes.  On 
examination, he had diminished pinprick in a stocking-glove 
distribution involving the fingertips of both hands and his 
toes to the dorsum of the mid part of the foot.  He had 
absent vibratory sensation in the toes.  There were no 
elicitable ankle jerks, while there was a right knee jerk 
with reinforcement.  He had diminished upper extremity deep 
tendon reflexes, which were not elicitable as well.  He had 
non-elicitable plantar responses.  He neck range of motion 
had diminished in comparison to the 1997 examination.  The 
physician reviewed prior CT and EMG studies and said that the 
veteran had vascular thoracic outlet syndrome on examination 
that likely resulted at the time of his original injury.  The 
physician stated that the stocking-glove peripheral 
neuropathy was, however, more consistent with the veteran's 
diagnosis of diabetes as was his carpal tunnel syndrome.  The 
physician said that the EMG study did not support this 
impression, but did not exclude it.  

The physician at the August 1999 VA neurology examination 
stated that the falling asleep of the veteran's hands was 
likely related to the carpal tunnel syndrome and thoracic 
outlet syndrome when it occurred while he was driving.  She 
said that when the veteran awakened with it during sleep, it 
could be secondary to thoracic outlet syndrome or secondary 
to carpal tunnel syndrome as well.  She said the fact that 
the veteran's fingertips and toes were numb all the time was 
likely secondary to his diabetes causing peripheral 
neuropathy.  

In August 1999, the VA neurologist requested an 
electroneuromyography study of the upper and lower 
extremities and comparison to the January 1998 study for 
findings of motor root compression and peripheral neuropathy.  
The physician also asked whether there was still evidence for 
carpal tunnel and thoracic outlet syndrome.  The impression 
following nerve conduction velocity and electromyography 
studies in August 1999 was:  mild sensorymotor 
polyneuropathy; mild carpal tunnel compression neuropathy, 
bilateral median nerves; no evidence of thoracic outlet 
syndrome; and no evidence of acute motor root compression.  

In a letter dated in August 2001, the veteran's wife, who is 
a registered nurse, stated that prior to the veteran's May 
1987 laminectomy he had symptoms of severe right leg 
sciatica, limited range of motion of his right leg and 
numbness and pins and needles in both legs and feet.  She 
said that after the surgery, the veteran's right leg sciatica 
subsided, range of motion significantly improved and the 
numbness was much less pronounced and occasional rather than 
constant.  She said that his range of motion did not, 
however, ever return to full, citing as an example his 
inability to do a full leg raise and ability to do only a 
half sit-up.  She said that his numbness, although much 
improved, still occasionally, but regularly, occurred.  She 
said he could never work out to his previous extent and led a 
more controlled lifestyle, taking aspirin, Aleve or Flexeril 
as necessary.  The veteran's wife said that the numbness in 
the veteran's legs and feet had progressed to where his feet 
were constantly numb.  She said that a few years after 
leaving service the veteran was diagnosed with Type II 
diabetes and that this, of course, complicated the resolution 
of the causes of these symptoms.  She said the fact remained 
that the symptoms were first introduced during the veteran's 
service.  

In her August 2001 letter, the veteran's wife also stated 
that in 1991 or 1992 the veteran began to complain of 
stiffness in the neck area, as well as cracking in his neck.  
She said that at times he would feel a need to crack his neck 
to realign it to a state that felt normal to him and was able 
to crack his neck on demand.  She said that he would also 
complain of what he felt was associated numbness in his arms 
and hands.  She said that when driving, his hands would at 
times fall asleep and he would alternate hands on the 
steering wheel so that he could alternately shake his free 
hand and wiggle his fingers to restore sensation.  She said 
that the veteran's hands were often asleep when he awakened 
in the morning and that these symptoms continued to the 
present.  

At a VA neurology examination in July 2002, the veteran 
related that in 1987 he fell out of a truck and landed on his 
back and then on his neck.  The veteran stated that in the 
last one-and-a-half years of service he began experiencing 
numbness and tingling in his hands and feet that were 
different from his complaints of sciatica and that never 
resolved and gradually worsened.  He said that he was 
diagnosed with diabetes one to two years after service.  On 
examination, he had diminished pin on the right in an L5 
distribution and bilaterally in a stocking-glove 
distribution.  He had diminished vibratory sensation in his 
feet, more on the right side and had absent deep tendon 
reflexes and plantar responses.  In the examination report, 
the physician stated that she had reviewed the veteran's 
claims files and noted there were no specific visits in 
service where the veteran complained of numbness or tingling 
in his hands and feet.  She said due to the lack of specific 
visits for complaints that would suggest peripheral 
neuropathy, there was no evidence in the medical records that 
neuropathy secondary to diabetes manifested itself to a 
sufficient degree to cause a work-up and explanation during 
the veteran's time in service.  She said that blood glucose 
values in the claims folders were within normal range.  

The record also includes post-service outpatient records from 
the outpatient medical facility at Dover Air Force Base and 
clinical records from Allen Foster, D.C., and Charles A. 
Stanislav, M.D.  In pertinent part, those records show 
treatment of the veteran for diabetes and low back 
complaints.  The post-service Air Force medical records show 
that at a laboratory test in August 1993, the veteran's blood 
glucose level was 106 mg/dL, with a reference range of 70 - 
110 mg/dL.  In March 1995, the veteran's blood glucose level 
was 129 mg/dL, which was flagged as high, where the reference 
range was 70 - 110 mg/dL.  Clinical records show that when 
seen for follow-up on blood pressure in October 1998, the 
examiner noted that lab results included "glu. fast 208", 
and the assessment included diabetes mellitus, Type II.  At a 
November 1998 laboratory test, the blood glucose level was 
143 mg/dL, which was flagged as high, with the normal range 
stated to be 70 - 110 mg/dL.  

In the report of a February 2003 VA neurology examination, 
the physician responded to various questions concerning the 
etiology and date of onset of the veteran's peripheral 
neuropathy and diabetes.  The physician stated that she had 
reviewed the veteran's military medical records.  She said 
there was only one mention of any extremity numbness and that 
it was in a consultation to Orthopedic Surgery in April 1987 
where the veteran complained of low back pain radiating to 
the right lower extremity with numbness up to the toes.  The 
physician noted that it was considered consistent with the 
veteran's complaints of sciatica and that disc herniation was 
subsequently found on imaging studies.  

In the February 2003 examination report, the physician 
responded to the question of whether the veteran's diabetes 
manifested to a degree of 10 percent disability within a year 
after his separation from service in January 1993.  She said 
that there was no evidence that the veteran complained of any 
peripheral neuropathy symptoms, such as numbness or tingling 
in the toes and feet within that timeframe.  She stated that 
while it was possible for the neuropathy of diabetes to have 
its onset years before the diabetes was diagnosed, the 
veteran did not manifest, according to his medical records, 
any disabling symptoms secondary to diabetes mellitus within 
one year of service separation.  She noted that in the 
medical records there was a complaint in March 1993 [at a VA 
examination] of numbness in his hands and arms while he was 
in bed at night.  She said that was presumed secondary to 
carpal tunnel syndrome, as it was positional.  She noted that 
in May 1994 the veteran had complaints of numbness in the 
hands when he was awake and driving.  She pointed out that 
this was again positional and occurred only under those 
circumstances.  

In the February 2003 examination report the physician stated 
that it was not until June 1999 that the veteran complained 
of daily sensations of pins and needles in his hands and 
feet.  She that it would be more likely than not that 1999 
was when the manifestation of peripheral neuropathy secondary 
to diabetes began.  In this regard, she said that complaints 
prior to 1999 involving the hands and feet were intermittent 
in nature and more consistent with radicular, medial nerve or 
brachial plexus involvement.  She observed that when the 
veteran was examined at a VA general medical examination in 
1997, he had no sensory loss detected and that when he 
underwent electromyography and nerve conduction studies in 
1998, he only had compression of the left median nerve, mild 
right peroneal neuropathy and a suggestion of thoracic outlet 
syndrome.  

In addition to the foregoing, in the report of the February 
2003 VA neurology examination, the physician stated that it 
was not uncommon for patients with diabetes to be more prone 
to compression neuropathies, such as carpal tunnel syndrome.  
Notwithstanding that statement, she said it was not likely 
that the veteran's peripheral neuropathy related to diabetes 
was etiologically related to the veteran's service-connected 
disabilities of right thoracic outlet syndrome, right carpal 
tunnel syndrome, left thoracic outlet syndrome and left 
carpal tunnel syndrome.  

Analysis

Review of the record shows that in a decision dated in August 
2002, a decision review officer at the RO granted service 
connection for right thoracic outlet syndrome and right 
carpal tunnel syndrome and also granted service connection 
for left thoracic outlet syndrome and left carpal tunnel 
syndrome.  In the same decision, the decision review officer 
continued the prior denial of service connection for diabetes 
mellitus with peripheral neuropathy.  

The initial adjudication concerning entitlement to service 
connection for diabetes with peripheral neuropathy was in 
January 2000.  Since that time and during the course of the 
appeal, the veteran has presented various arguments and 
contentions and has requested that the Board address and 
respond to his comments.  The veteran contends that 
identifiable symptoms of his peripheral neuropathy were 
present in service prior to the 1987 surgery.  He maintains 
that what he calls his lumbar symptoms were quite pronounced 
prior to his laminectomy, quite improved after his 
laminectomy and gradually became more pronounced over time 
while he was still in service and immediately after service.  
He states that symptoms of his peripheral neuropathy (arms, 
hands, legs, and feet falling asleep on occasion) were 
referred to as early as 1993 and he maintains that these are 
service-connected symptoms.  He asserts that a statement he 
made in August 1994, a statement his representative made in 
July 1995 and a decision the Board dated in April 1997 refer 
to him having symptoms of peripheral neuropathy as early as 
1993.  He argues that he must have had undiagnosed diabetes 
in 1993 and that service connection should therefore be 
granted.  He refers to these statements and his wife's August 
2001 statement as support for his contention that his 
symptoms of peripheral neuropathy started prior to his 1987 
surgery, never completely subsided and continued while he was 
in service.  

The veteran also argues that rather than being regarded as 
normal, the 106-mg/dL value in the August 1993 laboratory 
study should be considered as borderline-high where the 
reference range is 70-110 mg/dL.  He asserts that this is so, 
especially since the lab result is only a snapshot reading 
and can vary to a high degree on a daily basis.  He further 
points out that it is medically acknowledged that one can 
have diabetic symptoms long prior to manifesting high blood 
sugar levels.  From this and the other medical evidence, he 
argues that it should be concluded that service connection is 
warranted for diabetes with peripheral neuropathy.  He argues 
alternatively that reasonable doubt as to the merits of his 
claim has clearly been established and that the passage of 
time during this appeal points heavily to the establishment 
of significant reasonable doubt warranting the grant of 
service connection for diabetes with peripheral neuropathy.  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In this case, the evidence of record confirms that the 
veteran currently has diabetes with peripheral neuropathy.  
Records from the Dover Air Force Base medical facility and 
Dr. Stanislav's records show that that the veteran has been 
diagnosed as having diabetes mellitus, and the February 2003 
VA neurology examination report confirms that the veteran has 
diminished pinprick, vibratory and cold sensation as well as 
diminished sensation to a monofilament from the toes to the 
ankles as well as diminished pin sensation in the fingertips 
and absent deep tendon reflexes throughout, which the 
neurologist stated was consistent with sensory neuropathy 
found in patients with diabetes.  This medical evidence 
establishes that the veteran has a current disability.  

Although service connection may be granted for diabetes on a 
presumptive basis to certain veterans who served in the 
Republic of Vietnam between January 1962 and May 1975, the 
evidence does not show, nor does the veteran contend, that he 
had service in Vietnam.  Further, there is no medical 
evidence that the veteran was diagnosed as having diabetes 
during service or in the first post-service year.  

As discussed in the factual background section above, 
although the veteran's service medical records indicate that 
the veteran complained of numbness and feelings of "pins and 
needles" in his right foot prior to his May 1987 lumbar 
laminectomy and diskectomy of L4-L5, there is no evidence, 
other than statements of the veteran and his wife, of any 
further neurological symptoms involving his legs, feet, arms 
or hands at any time during service.  The record does show 
that in March 1993, within six weeks after separation from 
service, that the veteran complained of occasional numbness 
or paresthesia in his legs, particularly in bed at night, and 
in service and thereafter also noted occasional numbness in 
his hands and arms when in bed at night.  There is, however, 
no competent medical evidence of the veteran being diagnosed 
with diabetes until more than a year after separation from 
service.  The Board recognizes that the veteran's wife is a 
registered nurse, but notes that her only statement regarding 
diagnosis is that the veteran was diagnosed with Type II 
diabetes a few years after leaving service, which she said 
complicated resolution of the causes of the veteran's 
symptoms.  

Although neither diabetes nor peripheral neuropathy was 
documented in the veteran's service medical records, the 
Board finds that the statements of the veteran and his wife 
serve as evidence of continuity of symptomatology in that the 
veteran is competent to say that he had numbness of his legs 
and feet in service and numbness and paresthesia of his legs, 
arms and hands in the first post-service year.  

Where there is found to be continuity of symptomatology, 
medical nexus evidence is still required.  See Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  Such evidence is 
lacking in this case.  There is of record no medical opinion 
that serves to link the veteran's current diabetes with 
peripheral neuropathy to his military service.

The veteran has asserted that the currently diagnosed 
diabetes with peripheral neuropathy is related to the 
numbness of his foot in service and to the numbness or 
paresthesia of his hands, arms and legs he described within 
the first post-service year.  Further, the veteran argues 
that blood glucose levels near the high end of the normal 
reference range indicate the presence of diabetes at that 
time.  As a layperson the veteran is competent to provide 
evidence of observable symptoms.  See Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  He is not, however, competent to 
provide evidence of a medical diagnosis, or to relate his 
symptoms to a given diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  His statements are not, therefore, probative of a 
nexus between the currently diagnosed diabetes with 
peripheral neuropathy and a disease or injury incurred in 
service.  As noted earlier, his wife only commented that the 
veteran had numbness of his legs and feet in service and that 
he was diagnosed with Type II diabetes a few years after 
service.  Such a statement does not provide a medical opinion 
of a nexus between service and the current disability.  

The medical evidence of record weighs heavily against the 
claim.  A VA neurologist who reviewed the entire record, 
including service medical records, post-service treatment 
records and examination reports has stated that the veteran's 
complaints prior to 1999 involving the hands and feet were 
intermittent in nature and more consistent with radicular, 
medial nerve or brachial plexus involvement than with 
peripheral neuropathy secondary to diabetes.  In this regard, 
she observed that when the veteran was examined at a VA 
general medical examination in 1997, he had no sensory loss 
detected and when he underwent electromyography and nerve 
conduction studies in 1998, the veteran only had compression 
of the left median nerve, mild right peroneal neuropathy and 
a suggestion of a thoracic outlet syndrome.  She concluded 
that it was more likely than not that 1999, some six years 
after service, was when the manifestation of peripheral 
neuropathy secondary to diabetes began.  

In summary, the preponderance of the probative evidence 
indicates that the currently diagnosed diabetes with 
peripheral neuropathy is not related to the symptoms 
documented during service.  In the absence of probative 
evidence of a nexus to service, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for diabetes with 
peripheral neuropathy.  See Summers v. Gober, 225 F.3d 1293, 
1296-97 (Fed. Cir. 2000) (service connection cannot be 
established in the absence of probative evidence of a nexus 
to service).  The benefit sought on appeal must be denied.  


ORDER

Service connection for diabetes with peripheral neuropathy is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



